Banke, Judge.
The appellant was tried for murder and convicted of voluntary manslaughter. There is no question that he shot the victim to death with a pistol. However, he contends on appeal that the trial court should have directed a verdict of acquittal on the basis of evidence that he acted in self-defense. He also contends that the trial court erred in failing to give his requested charge on involuntary manslaughter. Held:
1. The evidence was sufficient to enable a rational trier of fact to find the appellant guilty of voluntary manslaughter beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). The trial court did not err in denying the motion for directed verdict.
2. The requested charge on involuntary manslaughter was properly refused. See Crawford v. State, 245 Ga. 89 (3) (263 SE2d 131) (1980).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.